                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

IN RE:                                                           Case No. 18-56801

BASRAH CUSTOM DESIGN, INC.,                                      Chapter 11

                Debtor.                                          Judge Thomas J. Tucker
                                          /

    OPINION REGARDING THE DEBTOR’S MOTION FOR RECONSIDERATION

I. Introduction

         This case is before the Court on the Debtor’s motion for reconsideration, filed June 4,

2019 (Docket # 119, the “Motion”). In the Motion, the Debtor (sometimes referred to below as

“Basrah”), seeks reconsideration of three of the four Orders entered in this case on May 21, 2019

(Docket ## 114, 115, and 116, collectively, the “May 21 Orders”). By those Orders, the Court:

(1) denied the Debtor’s motion to reject the November 2016 Lease;1 (2) denied the Debtor’s

motion seeking a contempt finding and related relief against MJCC; and (3) dismissed this

Chapter 11 bankruptcy case with a two-year bar to refiling.2

II. Discussion

         The Debtor’s present Motion seeks reconsideration of all three Orders, arguing that every

one of the Orders is erroneous. The Court disagrees, for the reasons stated in the Court’s two

written opinions filed May 21, 2019 (Docket ## 113, 114). For those reasons, and also for the

reasons stated below, the Court will deny the Debtor’s Motion, in its entirety.



         1
            In this Order, the Court will use abbreviated names and terms as they are defined in the
Court’s written opinion filed May 21, 2019, at Docket # 113.
         2
          Also on May 21, 2019, the Court entered an order denying MJCC’s stay-relief motion, as
moot. (Docket # 117).



  18-56801-tjt     Doc 121       Filed 06/18/19      Entered 06/18/19 13:06:17          Page 1 of 13
        First, the Court finds that the Motion fails to demonstrate any palpable defect3 by which

the Court and the parties have been misled, and that a different disposition of the case must result

from a correction thereof. See L.B.R. 9024-1(a)(3) (E.D. Mich.). Rather, for the most part,4 the

Motion merely re-argues the same issues that the Debtor argued before the May 21 Orders were

entered.5

        Second, the Court finds that the Motion fails to establish that any of the May 21 Orders at

issue are erroneous or constitute an abuse of discretion, and the Motion fails to establish any

other valid ground for relief from any of the Orders.

        Third, the Court will respond to some of the specific arguments made in the Debtor’s



        3
           A “palpable defect” is “a defect that is obvious, clear, unmistakable, manifest, or plain.”
Fieger & Fieger P.C. v. Nathan (In re Romanzi), No. 16-13986, 2017 WL 1130091, at *2 (E.D. Mich.
March 27, 2017) (citations omitted).
        4
            A new argument, made for the first time by the Debtor in its motion for reconsideration, is
discussed in footnote 11 of this Opinion.
        5
            This Court’s local rule 9024-1(a)(3) states:

                Generally, and without restricting the discretion of the court, a motion
                for reconsideration that merely presents the same issues ruled upon
                by the court, either expressly or by reasonable implication, will not
                be granted. The movant must not only demonstrate a palpable defect by
                which the court and the parties have been misled but also show that a
                different disposition of the case must result from a correction thereof.

L.B.R. 9024-1(a)(3) (E.D. Mich.) (emphasis added). See also Fieger & Fieger P.C. v. Nathan, 2017 WL
1130091, at *1. As the United States Court of Appeals for the Sixth Circuit has held, “reconsideration
motions cannot be used as an opportunity to re-argue a case.” Bank of Ann Arbor v. Everest Nat’l Ins.
Co., 563 F. App’x 473, 476 (6th Cir. 2014). Moreover, in a motion for reconsideration, a party may not
“raise new legal arguments that could have been raised before a judgment was issued[,]” or “introduce
evidence for the first time . . . where the evidence could have been presented earlier.” Id.; see also
Fieger & Fieger, P.C. v. Nathan, 2017 WL 1130091, at *2 (“‘[A] motion for reconsideration is not
properly used as a vehicle to re-hash old arguments or to advance positions that could have been argued
earlier but were not.’”) (citations omitted).


                                                     2



  18-56801-tjt     Doc 121       Filed 06/18/19       Entered 06/18/19 13:06:17         Page 2 of 13
Motion, to elaborate further on why the Debtor’s arguments are without merit.

          A. The state court’s finding that the Debtor, Basrah was the mere agent for the
             Property owner, Weaam Nocha under the November Lease.

          The Debtor disputes this Court’s reading of the State Court Decision. The Debtor argues

that the state court found that the only parties to the November Lease were the Debtor, Basrah

(named in the lease as the “Landlord”), and MJCC (named in the lease as the “Tenant”).

          This Court concluded, however, that although the Debtor, Basrah, and not Weaam Nocha

(the owner of the Nocha Property at issue), is named in the November Lease as the “Landlord,”

the state court found that the Debtor signed the November Lease as agent of the Nocha Property

owner (and the Debtor’s 100% shareholder), Weaam Nocha. In its written opinion filed May

21, 2019, at Docket 113 (the “May 21 Opinion”), this Court stated the following, among other

things:

                 The Debtor occupies and uses two conjoined buildings, located at
                 7451 and 7461 West 8 Mile Road, Detroit, Michigan. That real
                 estate (the “Nocha Property”) is owned by Weaam Nocha, who is
                 the President and sole shareholder of the Debtor. It is undisputed
                 that the Debtor is not, and never has been, an owner of the Nocha
                 Property. (footnotes and extensive record citations omitted).
                 ...

                 The November Lease named the Debtor as the “Landlord” and
                 MJCC as the “Tenant,” and it was signed on November 16, 2016
                 by Weaam Nocha for the Debtor, as “Its Owner,” and by MJCC.
                 ...

                 In the State Court Decision, the state court found and concluded,
                 among other things, that:

                 •   at the time the November Lease was signed, the Nocha
                     Property was owned solely by Weaam Nocha; [citing, in
                     footnote 16, the following paragraphs in the State Court
                     Decision: ¶¶ 155, 156, 168]; [and]


                                                  3



  18-56801-tjt       Doc 121    Filed 06/18/19     Entered 06/18/19 13:06:17          Page 3 of 13
                 •   Weaam Nocha signed the November Lease as an agent of the
                     Debtor, and the Debtor in turn signed the November Lease as
                     agent of and on behalf of the owner of the property at issue,
                     Weaam Nocha; [citing, in footnote 17, the following
                     paragraphs in the State Court Decision: ¶¶ 63, 124, 155, 156,
                     158, 165-170, 176].6

In footnote 17 of its May 21 Opinion, this Court further explained why it views the State Court

Decision as having made the finding that the Debtor signed the November Lease only as agent

for Weaam Nocha, such that Nocha and MJCC were the only real parties in interest under the

November Lease:

                 This latter finding of the state court, that the Debtor signed the
                 November Lease as agent of and on behalf of the sole owner,
                 Weaam Nocha, makes sense because the state court found that
                 Weaam Nocha, not the Debtor, was the “sole owner” of the Nocha
                 Property. Moreover, Weaam Nocha’s status as the real party-in-
                 interest lessor under the November Lease is clearly implied in the
                 state court’s findings that (1) “as the sole owner of the [Nocha]
                 Property, Mr. Nocha had full authority to grant possessory rights to
                 the [Nocha] Property;” id. at ¶ 158; and (2) the Debtor had the
                 authority, as agent, to bind Weaam Nocha to “lease the [Nocha]
                 Property;” see id. at ¶¶ 165-167, 170.7

       Thus, the Debtor is mistaken in arguing that this Court has misread the State Court

Decision.

       Among other things that further support this Court’s reading of the State Court Decision

are the following.

       First, as discussed in the Court’s May 21 Opinion, an important component of the

November Lease included the option it gave to MJCC to purchase the Nocha Property, for $1.2


       6
            May 21 Opinion (Docket # 113) at 3, 4, 6.
       7
            May 21 Opinion (Docket # 113) at 6 n.17.

                                                    4



  18-56801-tjt       Doc 121     Filed 06/18/19         Entered 06/18/19 13:06:17    Page 4 of 13
million.8 Clearly, only the owner of the Nocha Property could legally give such an option, and

could perform such an option by selling the property to MJCC, and the only owner of the Nocha

Property was Weaam Nocha. Yet all of the language in the November Lease concerning the $1.2

million option to purchase referred to the seller’s obligations as being those of the “Landlord”

(which term is defined in the first paragraph of the Lease as the Debtor, Basrah). For example,

¶ 40 of the November Lease, captioned “Option to Purchase,” grants the option in this way: “. . .

Tenant shall have the option during the Term to purchase the [Nocha] Property from Landlord

for the sum of [$1.2 million], as set forth in Exhibit C.”9 Exhibit C, in turn, says among other

things that upon exercise of the purchase option by “Tenant” (i.e., MJCC), at closing, MJCC

“shall (a) pay to Landlord the purchase price in certified funds” and “Landlord shall: (a) execute

and deliver a warranty deed for the [Nocha] Property.”10 These references to the “Landlord”

must be references to the only owner of the Nocha Property, i.e., Weaam Nocha. They could not

have been references to the Debtor, Basrah, in its own capacity, since it was clear (as the state

court found) that the Debtor was not the owner of the Nocha Property, and therefore could not

possibly transfer ownership of the Nocha Property to a buyer like MJCC.11


        8
             See id. at 4 & n. 10.
        9
             November Lease (Docket # 41-1) at 12, ¶ 40 (emphasis added).
        10
             Ex. C to November Lease at 2, ¶¶ 5, 6.
        11
              This also undercuts the Debtor’s “sub-lease” argument, which is made for the first time in
Debtor’s motion for reconsideration. That argument must be rejected, both on the merits, and because it
is impermissible for the Debtor to make the argument for the first time in a motion for reconsideration.
See authorities cited in footnote 5 of this Opinion. The Debtor argues that “[i]n essence, while not
explicitly stated,” the state court found that the Debtor Basrah “was a tenant in possession of the [Nocha
P]roperty (Mr. Nocha’s lessee) such that Basrah had the right to sub-lease the property to MJCC.”
(Debtor’s Mot. Br. (Docket # 119-1) at 8). There is no hint of any findings to this effect in the State
Court Decision. Nor is there any hint in the State Court Decision, or in the record before this Court, that

                                                      5



  18-56801-tjt       Doc 121         Filed 06/18/19   Entered 06/18/19 13:06:17           Page 5 of 13
        Given all of this, and also given the language used by the state court in its findings,

quoted above, it is clear that the State Court Decision found that the Debtor, Basrah, signed the

November Lease as “Landlord” only as agent of and on behalf of the owner of the Nocha

Property, Weaam Nocha.

        There is a second additional reason that supports this Court’s reading of the State Court

Decision. This is in the state court’s findings, in discussing how Weaam Nocha had the legal

authority to enter into the November Lease, without the agreement of his wife, Rafaa Nocha. If

the Debtor, Basrah, was the real party in interest as the named “Landlord” in the Lease, rather

than Weaam Nocha, this discussion in the State Court Decision would have been entirely

unnecessary. And in this discussion, the State Court Decision makes clear that it was Weaam

Nocha who conveyed to MJCC the leasehold rights to possession and the option to purchase the

Nocha Property, not the Debtor, Basrah. The state court stated:

                155. At the time the November Lease was signed Mr. Nocha
                was the sole owner of the [Nocha] Property. This is reflected on
                several documents, including, but not limited to, the January 1,
                2016 lease between Mr. Nocha and Alvin Alosachi, the [Nocha]
                Property title report, and on a number mortgages and other
                documents filed with the Wayne County Register of Deeds.

                156. Based on the documents, it is clear that Mr. Nocha was the
                sole owner of the [Nocha] Property and that Rafaa did not have
                any interest therein.

                157. But even if Rafaa did have any interest in the [Nocha]
                Property at the time the November Lease was executed, Michigan
                courts have long held that a husband can lease property held as
                tenants by the entirety without his wife's approval. [citation


there was any lease between Weaam Nocha and the Debtor. Of course, even if there had been such a
lease, that would not have given the Debtor, Basrah, the legal authority to agree to give MJCC an option
to purchase the Nocha Property, other than as agent for, and on behalf of, Weaam Nocha.

                                                    6



  18-56801-tjt     Doc 121      Filed 06/18/19      Entered 06/18/19 13:06:17          Page 6 of 13
                omitted].

                158. Accordingly, as the sole owner of the [Nocha] Property,
                Mr. Nocha had full authority to grant possessory rights to the
                [Nocha] Property.12

       This Court has correctly interpreted the State Court Decision. And, as the Debtor admits,

the findings and conclusions of the state court are binding on this Court and the parties in this

bankruptcy case, under the doctrine of collateral estoppel.

       B. The state court’s findings that all of the members of the Nocha family who were
          state court defendants, including the Debtor, Basrah’s 100% owner Weaam
          Nocha, tortiously interfered with MJCC’s rights under the November Lease, in
          part, by taking action to open a marijuana dispensary on the Nocha Property

       The Debtor argues that the State Court Decision did not find that Weaam Nocha ever

attempted to open a marijuana dispensary business himself on the Nocha Property. The Debtor is

simply wrong about this.

       The Debtor bases its argument on paragraphs 129 and 130 of the State Court Decision. In

those paragraphs, the state court discussed MJCC’s tort claim that the state court called a

“Concert of Action” claim. The Debtor points out that the state court declined to find that all of

the state court defendants acted with a “common design” to operate a marijuana dispensary.13

       In making this argument, the Debtor’s Motion completely ignores what the state court

went on to find, later in its decision, about MJCC’s claim that several of the state court

defendants tortiously interfered with MJCC’s contract rights under the November Lease. The

state court found that the following state court defendants — Weaam Nocha; Rafaa Nocha;



       12
            State Court Decision (Docket # 41-4) at 23-24, ¶¶ 155-58 (emphasis added).
       13
            See Debtor’s Mot. Br. (Docket # 119-1) at 10-11.

                                                   7



  18-56801-tjt      Doc 121     Filed 06/18/19      Entered 06/18/19 13:06:17            Page 7 of 13
Holden Dawood; and DMCC — tortiously interfered with MJCC’s rights under the November

Lease and with MJCC’s business. And how, according to the state court, did they do that? By

undertaking their own efforts to open and operate a marijuana dispensary on the Nocha

Property. The State Court Decision clearly found that the Debtor, Basrah’s 100% owner,

Weaam Nocha, did this. The state court found:

                139. Here, defendants Mr. Nocha, Rafaa, Holden, and DMCC
                tortiously interfered with the November Lease and with MJCC's
                business.

                140. Instead of honoring the November Lease, Defendants
                undertook their own efforts to obtain a medical marijuana
                dispensary license and to operate a dispensary at the property.14

       Next, the State Court Decision described in detail the many steps that these defendants,

including Weaam Nocha, took to try to open and operate their own medical marijuana dispensary

on the Nocha Property. In repeatedly referring to these actions by “Defendants,” the state court

clearly included the defendants named in paragraph 139 of the State Court Decision, which

included Weaam Nocha. Immediately after making the findings in paragraphs 139 and 140,

quoted above, the state court found the following:

                141. On December 12, 2016, less than one month after signing the
                Lease, Defendants formed DMCC, LLC for the purpose of
                opening their own dispensary. Holden is the registered agent of
                DMCC and he and Rafaa are members of DMCC.

                142. On December 21, 2016, unbeknownst to MJCC[,] Holden, on
                behalf of DMCC, applied for a permit with the City of Detroit to
                improve and ultimately operate a medical marijuana dispensary at
                the [Nocha] Property.

                143. In the application, Holden, Mr. Nocha and Rafaa's son,


       14
            State Court Decision (Docket # 41-4) at 21, ¶¶ 139-40 (emphasis added).

                                                   8



  18-56801-tjt      Doc 121     Filed 06/18/19      Entered 06/18/19 13:06:17         Page 8 of 13
             identified Mr. Nocha and Basrah as the owners of the [Nocha]
             Property. The stated reason for the application was to “[e]stablish a
             Medical Marihuana Caregiver Center.”

             144. On April 3, 2017, Holden wrote a letter on behalf of DMCC,
             LLC, requesting that the City of Detroit freeze building permit
             number (CASE#) BLD2016-0S661 in the name of NSI
             Construction, Mr. Beydoun’s company retained by MJCC to make
             improvements to the [Nocha] Property. NSI Construction properly
             obtained the permit for the [Nocha] Property in order to improve
             the [Nocha] Property in a manner and on a timetable that would
             comply with the Conditional Approval issued to MJCC. Dawood’s
             letter states “Please freeze this permit ASAP I do not want any
             unforeseen circumstances to delay my project with their being two
             permits pulled for the same address . . . DMCC, LLC is the current
             permit holder and all inspections will be ordered under (CASE#)
             BLD2016-09744.”

             145. On May 18, 2017, DMCC, LLC obtained a certificate of
             occupancy and compliance from the City of Detroit.

             146. On May 23, 2017, DMCC, LLC obtained a nontransferable
             license from the City of Detroit to operate a medical marijuana
             dispensary.

             147. In addition to these actions, Defendants also submitted
             plans for development of the [Nocha] Property designed by Mr.
             Beydoun for MJCC to the City of Detroit without Mr. Beydoun’s
             knowledge or permission.

             148. Each of these actions amount to tort[i]ous interference with
             the Lease either by refusal to permit Basrah to carry out the terms
             of the Lease or by taking affirmative actions intended to prevent
             MJCC from realizing the benefits of the Lease.

             149. MJCC has also lost the ability to realize profits in connection
             with the dispensary, which was specifically contemplated in the
             Lease.

             150. Accordingly, MJCC is entitled to judgment in its favor on its
             tortious interference claim.15


    15
         Id. at 21-22, ¶¶ 141-150 (emphasis added) (footnote omitted).

                                                 9



18-56801-tjt    Doc 121      Filed 06/18/19      Entered 06/18/19 13:06:17          Page 9 of 13
       Given these findings in the State Court Decision, this Court clearly was correct in its May

21 Opinion, in concluding that the Debtor filed this bankruptcy case with unclean hands, and for

an improper purpose that is inconsistent with federal criminal law. As this Court stated:

                It is clear and obvious to this Court, from the findings and
                conclusions in the State Court Decision, that the Debtor’s sole
                shareholder, Weaam Nocha, caused the Debtor to file this
                bankruptcy case for the sole purpose of evading the State Court
                Decision, and avoiding the enforcement of the November Lease, so
                that Weaam Nocha does not have to sell the Nocha Property to
                MJCC for only $1.2 million. Weaam Nocha obviously wants to
                realize more money for himself, as owner of the Nocha Property,
                than what the enforcement of the State Court Decision will give
                him, either by (1) renting or selling the Nocha Property to MJCC,
                or to some other marijuana dispensary business, for a higher rent or
                a higher sale price than $1.2 million; or (2) using the [Nocha
                P]roperty to operate a marijuana dispensary himself, as he started
                to do with the help of his immediate family members before the
                State Court Decision was issued. Weaam Nocha did not cause the
                Debtor to file this bankruptcy case for the benefit of the Debtor or
                the Debtor’s creditors, but rather solely for his own benefit — a
                benefit that depends on activity that is illegal under the CSA.

                Borrowing from the words used by the UST in its motion, Weaam
                Nocha wants to use this bankruptcy case “to set aside this illegal
                contract [i.e., the November Lease] so that he can negotiate a better
                illegal contract.”

                Under Weaam Nocha’s control, the Debtor denies these things.
                But these denials are precluded by the State Court Decision’s
                findings and conclusions. The Debtor and Weaam Nocha both
                are bound by the findings and conclusions in the State Court
                Decision, under the doctrine of collateral estoppel. That means
                that they are precluded from now making assertions that are
                contrary to the findings and conclusions of the State Court
                Decision. And those findings and conclusions, described in Part
                III.C of this Opinion, inescapably lead to this Court’s
                conclusions of what that the actual purpose of this bankruptcy
                case is.

                The assertion that the Debtor, Weaam Nocha, and his family


                                                 10



 18-56801-tjt     Doc 121     Filed 06/18/19      Entered 06/18/19 13:06:17        Page 10 of 13
                do not want the Nocha Property to be used or involved in the
                marijuana business, especially, is belied by the state court’s
                detailed findings about all the efforts Weaam Nocha and his
                family went to in order to operate their own marijuana
                dispensary business at the Nocha Property, after refusing to
                honor the November Lease with MJCC. And then, only nine
                days after losing the State Court Lawsuit, Weaam Nocha
                caused the Debtor to file this bankruptcy case (1) to try to
                “reject” the November Lease under Bankruptcy Code § 365;
                and (2) to try to obtain the benefit of the automatic stay to
                delay MJCC’s obtaining ownership of the Nocha Property
                while Weaam Nocha, the Debtor, and the other state court
                defendants appeal the State Court Decision.

                The actual purpose of filing and prosecuting this bankruptcy case is
                for the Debtor and its 100% shareholder to use this bankruptcy
                court, and the Bankruptcy Code, to assist them in obtaining a result
                that is contrary to federal criminal law under the Controlled
                Substances Act, and therefore contrary to federal public policy.

                This federal court cannot allow itself to be used in this way. The
                Court finds that the Debtor has unclean hands, and that there is
                “cause” to dismiss or convert this case, under 11 U.S.C.
                § 1112(b)(1).16

       C. This Court’s dismissal of this case could easily be evaded without the 2-year bar
          to refiling; the bar to refiling is necessary to prevent an abuse of the bankruptcy
          system that would occur if the bankruptcy case were simply refiled.

       The Debtor argues that it was an abuse of discretion for this Court to impose a 2-year bar

to the Debtor filing a new bankruptcy case after the dismissal of this case. The Debtor seems to

acknowledge that this Court has discretion to bar a debtor from refiling one or more bankruptcy

cases, if such refiling would be an abuse of the bankruptcy system.17 But, the Debtor says, it

should be able to file a new bankruptcy case because that would not be an abuse of the system.



       16
            May 21 Opinion (Docket # 113) at 21-23 (footnotes omitted).
       17
            See Debtor’s Mot. Br. (Docket # 119-1) at 15.

                                                 11



 18-56801-tjt     Doc 121     Filed 06/18/19      Entered 06/18/19 13:06:17          Page 11 of 13
       The Court disagrees.

       This Court dismissed this case because it found the Debtor to have unclean hands, and to

have filed this case solely for an improper purpose that is inconsistent with federal criminal law.

Absent a bar of the type the Court imposed, the Debtor could react to the dismissal of this case by

simply filing a new bankruptcy case immediately. Under the circumstances, that would be an

abuse of the bankruptcy system, because it would serve no legitimate, proper purpose. And it

would result in a new automatic stay arising, which would have the effect of once again

precluding MJCC from seeking to enforce its right to obtain possession of the Nocha Property,

even if and after it became the owner of that property as ordered by the State Court Decision.

See this Court’s two May 21 Opinions.18

       This Court chose a 2-year length of time for the bar to refiling in order to give time for

the Debtor’s pending state court appeal to proceed and conclude. If that appeal process results in

a reversal or modification of the State Court Decision, then the basis for this Court’s dismissal

decision might be undermined, in whole or in part. That sort of change in circumstances might

justify the Debtor making a new effort to file bankruptcy, and to try to show that it has done so

for a legitimate, permissible purpose. Of course, if the state appeal process results in a

modification or reversal of the State Court Decision in less than 2 years from now, the Debtor

could file a motion in this dismissed case seeking a modification of the 2-year bar, to permit a

new bankruptcy filing at that time. See, e.g., Fed. R. Civ. P. 60(b)(5), which is generally

applicable in bankruptcy cases under Fed. R. Bankr. P. 9024.

       Under these circumstances, the Court reiterates what it stated in the May 21 opinion:


       18
            See May 21 Opinion (Docket # 113) at 24-26; May 21 Opinion (Docket # 114) at 2-3.

                                                 12



 18-56801-tjt     Doc 121     Filed 06/18/19      Entered 06/18/19 13:06:17        Page 12 of 13
                [I]n order to prevent any attempted evasion by anyone of the
                Court’s decisions today, the Court will bar the filing of any new
                bankruptcy case, by or against the Debtor, for a period of two
                years. This should give ample time for the Debtor’s pending state
                court appeal to conclude. Imposing this bar to a new bankruptcy
                filing is within the Court’s discretion and authority, under 11
                U.S.C. § 105(a), and also under 11 U.S.C. § 349(a). See In re
                Packard Square LLC, 575 B.R. 768, 783 (Bankr. E.D. Mich.
                2017); In re Packard Square LLC, 577 B.R. 533, 537-38 (Bankr.
                E.D. Mich. 2017), aff’d., 586 B.R. 853 (E.D. Mich. 2018); In re
                Skymark Properties II, LLC, 597 B.R. 391, 403 (Bankr. E.D. Mich.
                2019).19

III. Conclusion

       For the reasons stated in this Opinion, the Court will enter an Order denying the Debtor’s

Motion (Docket # 119) in its entirety.



Signed on June 18, 2019




       19
            May 21 Opinion (Docket # 113) at 26-27.

                                                13



 18-56801-tjt     Doc 121     Filed 06/18/19    Entered 06/18/19 13:06:17       Page 13 of 13
